NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DOMINGO ANTONIO ALAS-RECINOS,                    No. 10-71026

               Petitioner,                       Agency No. A200-004-693

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Domingo Antonio Alas-Recinos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Rahimzadeh v. Holder, 613 F.3d

916, 920 (9th Cir. 2010), and we deny the petition for review.

      Alas-Recinos testified he was the victim of two robberies, which he did not

report to police. The record does not compel the conclusion that the government of

El Salvador was or would be unable or unwilling to protect Alas-Recinos. See id.

at 920-23 (discussing various means by which a petitioner may fill the “gap in

proof” left by the absence of a report to the police). Thus, his asylum claim fails.

      Because Alas-Recinos failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See id. at 923.

      Finally, Alas-Recinos does not challenge the agency’s denial of CAT relief.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71026